FREEPORT-MCMORAN COPPER & GOLD INC. SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 1.00Account or Accounts 2 1.01Compensation 2 1.02Beneficiary 2 1.03Board of Directors 2 1.04Cash or Property Dividends 2 1.05Committee 3 1.06Company 3 1.07Company Recognized Service 3 1.08Contributions 3 1.09Core Company 3 1.10Employee 4 1.11FCX-ECAP 4 1.12Internal Revenue Code or Code 4 1.13Participant 4 1.14Participating Company 4 1.15Participating Affiliate 4 1.16Plan 4 1.17Retirement 4 1.18Shares 4 1.19Value Determination Date 4 ARTICLE II ELIGIBILITY 5 2.00Eligible Employee 5 2.01Conditions of Eligibility for Basic Credit and Company Savings Credit 5 2.02Conditions of Eligibility for DC Adjustment Contributions Credit 5 2.03Automatic Eligibility for FCX-SECAP Enhanced Company Contributions Credit 5 2.04Automatic Eligibility for Excess Section 415 Amounts 5 2.05Automatic Eligibility for Excess Section 401(a)(4) Amounts 5 2.06Automatic Eligibility for Transfer Credits 6 ARTICLE III FCX-SECAP BASIC CREDITS 7 3.00Amount of FCX-SECAP Basic Credits 7 3.01Changes in the Amount of FCX-SECAP Basic Credit or the Participant's Compensation 8 3.02FCX-SECAP Basic Credit Account 8 ARTICLE IV OTHER FCX-SECAP CREDITS 9 4.00FCX-SECAP Company Savings Credit 9 4.01FCX-SECAP Enhanced Company Contribution Credits and FCX-SECAP DC Adjustment Contribution Credits 9 4.02Transfer Credits 11 ARTICLE V PREDECESSOR EMPLOYER CREDIT 12 5.00Predecessor Employer Credit - Basic Credit Amount 12 5.01Predecessor Employer Credit - FTX Savings Credit Amount 12 i ARTICLE VI VALUATION OF A PARTICIPANT'S INTEREST IN A FUND 13 6.00Annual Statements 13 6.01Valuation 13 ARTICLE VII PAYMENTS 14 7.00Withdrawals Upon Termination of Employment 14 7.01Form of Payments 14 7.02Loans Prohibited 14 7.03Responsible Party 14 7.04Certain Transfer Credits 15 7.05Annuity Payments 15 7.06No Deferral Option for Certain Benefits 15 7.07No Duplication of Benefits 15 ARTICLE VIII VESTING AND FORFEITURES 16 8.00Vesting and Forfeitures 16 8.01Restoration of Forfeitures 16 8.02Vesting of Transfer Accounts and Annuity Benefits 16 ARTICLE IX ADMINISTRATION 17 9.00Committee 17 9.01Notices, Statements, Etc 17 9.02Indemnification 17 9.03Bookkeeping Accounts 17 9.04Determination of Eligibility 17 ARTICLE X GENERAL PROVISIONS 18 10.00Beneficiaries in the Event of Death 18 10.01Participant's Rights 18 10.02Change or Discontinuance 18 10.03Construction and Interpretation 19 10.04Non-Assignability 19 10.05Offset 19 10.06Nature of Plan 19 ii FREEPORT-MCMORAN COPPER & GOLD INC. SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN THIS restatement of the SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULA­TION PLAN is made at New Orleans, Louisiana, by FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware corporation, and any of its subsidiaries or affiliates which adopt this Plan (collectively referred to as “Company”). W I T N E S S E T HT H A T: WHEREAS, the Company maintains a plan known as the Freeport-McMoRan Copper & Gold Inc. Employee Capital Accumulation Program (“FCX-ECAP”) for the benefit of eligible employees; WHEREAS, the Company adopted a deferred compensation plan, in addition to the FCX-ECAP, known as the Freeport-McMoRan Copper & Gold Inc. Supplemental Executive Capital Accumulation Plan (“FCX-SECAP”) for the benefit of selected employees effective January 1, 1996; and WHEREAS, the FCX-ECAP was amended effective January 1, 2001 and again on January 1, 2002 and the changes to the FCX-ECAP require amendments to this FCX-SECAP in addition to further clarifications and improvements; NOW, THEREFORE, the following restated Plan is adopted by the Company, effective January 1, 2001 with a later effective date of January 1, 2002 applying to references to catch-up contributions and Code Section 414(v). 1 ARTICLE I DEFINITIONS Unless otherwise required by the context, wherever used herein: 1.00Account or Accounts means the amounts credited for bookkeeping purposes to the Participant attributable to FCX-SECAP Basic Credits, FCX-SECAP Company Contribution Credits, FCX-SECAP Enhanced Company Contribution Credits, FCX-SECAP DC Adjustment Contribution Credits, Predecessor Employer Credits, and Transfer Credits. 1.01Compensation (a) Basic Compensation means regular salary or wage paid by a Participating Company to a Participant including amounts which would have been payable to him but for his or her Basic Contributions made pursuant to Section 3.01 of the FCX-ECAP, his or her catch-up contributions pursuant to Section 3.07 of the FCX-ECAP, his deferral pursuant to Section 1.08(a) of this Plan, contributions to Code Section 125 plans, deferrals under Code Section 132(f)(4) transportation fringe benefit and regularly scheduled overtime, but excluding other overtime, shift differentials, living and other allowances, and all bonuses, all as determined by the Company.If an Eligible Employee is hired from a Core Company, his Basic Compensation for the applicable calendar year will include the Basic Compensation received from the Core Company. (b) Pensionable Compensation shall mean regular salary or wages actually paid by a Participating Company to a Participant, and which would have been payable to him or her but for his or her Basic Contributions made pursuant to Section 3.01 of the FCX-ECAP, his catch-up contributions pursuant to Section 3.07 of the FCX-ECAP, contributions to Code Section 125 Plans during the year and deferrals under a Code Section 132(f)(4) transportation fringe benefit, plus regularly scheduled overtime, and fifty percent of all other overtime, shift differential, and bonuses, excluding contributions to a plan of deferred compensation which are not included in the Participant’s gross income for the taxable year in which contributed, completion and sign-on bonuses, overseas premiums, and living and other allowances. 1.02Beneficiarymeans the person or entity designated by the Participant on forms furnished by the Committee to receive benefits under this Plan upon the Participant’s death. 1.03Board of Directors means the Board of Directors of the Company. 1.04Cash or Property Dividends means the value of cash or property dividends which would have been declared and paid quarterly by the Company on the Shares as if such Shares were actually held by rather than credited to the Participant’s FCX-SECAP Company Savings Credit Account. 2 1.05Committee means a Committee appointed by the Board of Directors consisting of one to three members of the Board or officers of the Company. 1.06Company means Freeport-McMoRan Copper & Gold Inc. (“FCX”) and any subsidiary or affiliate that adopts this Plan. 1.07Company Recognized Service means service by a Participant with the Company that is recognized as service under the Company’s defined contribution plan. 1.08Contributions- (a) FCX-SECAP Basic Credit means amounts credited to a Participant's account under the Plan pursuant to Section 3.00 of this Plan. (b) FCX-SECAP Company Savings Credit means contributions made by the Company on behalf of a Participant pursuant to Section 4.00 of this Plan.Effective January 1, 1998, a Participant will not be eligible for a FCX-SECAP Company Savings Credit unless such Participant specifically elects to defer into this Plan pursuant to Section 3.00 of the Plan. (c) FCX-SECAP Enhanced Company Contributions Credit means amounts that would be contributed to the FCX-ECAP as Enhanced Company Contributions but for the limits imposed by Code Sections 401(a)(4) and/or 415. (d) FCX-SECAP DC Adjustment Contributions Credit means amounts that would be contributed to the FCX-ECAP as DC Adjustment Contributions but for the limits imposed by Code Sections 401(a)(4) and/or 415 and amounts contributed to this Plan pursuant to Section 4.01 and Appendix A of the Plan. (e) Predecessor Employer Credit means all amounts contributed by a participant who is a Transferred Employee as that term is defined in the Employee Benefits Allocation Agreement between Freeport-McMoRan Inc. and the Company (“Agreement”) and matched by Freeport-McMoRan Inc., under the Freeport-McMoRan Inc. Supplemental Executive Capital Accumulation Plan (“FTX-SECAP”) transferred from the general assets of Freeport-McMoRan Inc. to the general assets of Freeport-McMoRan Copper & Gold Inc. for which the Company has assumed liability for payment under this Plan as hereinafter provided. (f) Transfer Credit means benefits transferred from the FCX-EBP or FCX-GRBP, as the result of the termination of those Plans, other than the annuity benefits described at Section 7.05. 1.09Core Company means Freeport-McMoRan Inc. and its affiliates (prior to its merger with IMC Global), McMoRan Oil & GasCo. and its affiliates, McMoRan Exploration 3 Co and its affiliates (formerly Freeport-McMoRan Sulphur Inc.), FM Services Company and its affiliates, and Stratus Properties Inc. and its affiliates (formerly FM Properties Inc.). 1.10Employeemeans an Employee as defined at Section 1.14 of the FCX-ECAP. 1.11FCX-ECAPmeans the Freeport-McMoRan Copper & Gold Inc. Employee Capital Accumulation Program maintained by the Company, as may be amended from time to time. FCX-EBP means the Freeport-McMoRan Copper & Gold Inc. Excess Benefits Plan. FCX-GRBP means the Freeport-McMoRan Copper & Gold Inc. Grandfathered Retirement Benefits Plan. 1.12Internal Revenue Code or Codemeans the Internal Revenue Code of 1986, as amended from time to time. 1.13Participantmeans an Employee or former Employee for whom an Account in the Plan is maintained. 1.14Participating Companymeans the Company and each Participating Affiliate. 1.15Participating Affiliatemeans a Corporation that has been designated by the Chief Executive Officer of the Company as a Participating Affiliate for the Employees of which the benefits of the Plan are available.Unless otherwise provided herein, the Company will act for and on behalf of each such Participating Affiliate in any matter pertaining to the Plan. 1.16Planmeans this Freeport-McMoRan Copper & Gold Inc. Supplemental Executive Capital Accumulation Plan (“FCX-SECAP”) as adopted by a Participating Company for the benefit of eligible Participants. 1.17Retirementmeans the date a Participant attains normal retirement age of sixty-five 1.18Sharesmeans the common stock of the Company, including stock held in its treasury or by any Participating Affiliate. 1.19Value Determination Datemeans any business date specified by the Company but no less frequently than on a monthly basis. 4 ARTICLE II ELIGIBILITY 2.00Eligible Employee. An “Eligible Employee” is an Employee who (a) in his initial year of employment is expected to receive Basic Compensation on an annualized basis equal to or greater than the Code Section 401(a)(17) dollar amount for that calendar year, (b) has a salary increase during a calendar year that causes his or her annualized Basic Compensation to exceed the Code Section 401(a)(17) dollar amount, (c) had annualized Basic Compensation equal to or greater than the Code Section 401(a)(17) dollar limit in a prior year, (d) was previously a participant in a Core Company’s nonqualified deferred compensation plan which is comparable to this Plan as determined by the Committee, or (e) becomes eligible for certain Credits under this Plan that do not require an affirmative election. 2.01Conditions of Eligibility for Basic Credit and Company Savings Credit.An Eligible Employee may elect to participate in this Plan beginning on the first day of the month subsequent to his or her satisfaction of one or more of the conditions for eligibility contained in Section 2.00 of this Plan, and upon filing of an application prior to such date.If an Eligible Employee does not file an application prior to such date, the Eligible Employee shall again be eligible to participate as of the first day of January of any year subsequent to his or her date of hire and completion of one hour of service upon filing of an application prior to such first day of January. 2.02Conditions of Eligibility for DC Adjustment Contributions Credit. An Employee who as of June 30, 2000 had an account balance under the Freeport Copper & Gold Inc. Excess Benefit Plan or Freeport Copper & Gold Inc.
